Citation Nr: 1548186	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  11-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of spontaneous pneumothorax.

2.  Entitlement to service connection for a lung disability, including lung cancer, emphysema, and chronic obstructive pulmonary disease (COPD), to include as secondary to herbicide exposure.

3.  Entitlement to service connection for a heart disability, described as chest pain with a racing heartbeat, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2015, the Veteran testified by videoconference before the undersigned at a Board hearing; a copy of the transcript is of record.

The issue of entitlement to service connection for a lung disability, including lung cancer, emphysema, and COPD, to include as secondary to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 1970 rating decision denied entitlement to service connection for residuals of spontaneous pneumothorax based on a finding that there was no residual disability from the in-service spontaneous pneumothorax.  No new and material evidence was submitted within one year of the decision.

2.  Evidence received since the June 1970 rating decision includes evidence of current lung disabilities, which relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of spontaneous pneumothorax and raises a reasonable possibility of substantiating such claim.

3.  The Veteran's chest pain with a racing heartbeat has not been attributed to a diagnosed heart disability.  


CONCLUSIONS OF LAW

1.  The June 1970 rating decision, which denied entitlement to service connection for residuals of spontaneous pneumothorax, is final.  New and material evidence has been received, and the claim of entitlement to service connection for residuals of spontaneous pneumothorax is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).

2.  The criteria for service connection for a heart disability, characterized as chest pain with a racing heartbeat, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA provided notice letters to the Veteran in August 2007 and September 2007, prior to the initial adjudication of the claim for service connection for a heart disability.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA's duty to assist, including gathering all relevant evidence necessary for an equitable resolution of the Veteran's claim, has also been satisfied.  VA has obtained the Veteran's service treatment records, VA treatment records, and private medical records that the Veteran identified.  

The Veteran was provided an opportunity to set forth his contentions on his claims during a December 2010 DRO hearing and an August 2015 Board hearing.  The United States Court of Appeals for Veterans Claims has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to hearings before the AOJ and the Board and that the hearing officer has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  At the December 2010 hearing, the DRO explained the issues on appeal and focused on the elements necessary to substantiate the claims.  The Veteran testified that he was treated soon after service discharge for both disabilities at a VA facility.  The DRO asked the Veteran very specific questions (where he sought treatment and the approximate time frame), explaining to the Veteran that these records were relevant and that she needed to attempt to obtain them.

VA attempted to obtain the VA treatment records soon after service discharge, and received a response that there were no records beginning in 1967.  The Board finds that the Veteran did not seek treatment at VA soon after service discharge.  Specifically, when he submitted his original claim for service connection in March 1970, he did not report having received treatment at VA for any disability.  The Veteran filled out the application for compensation less than three years following service discharge, and the Board finds it reasonable to conclude that he would have reported that fact in the application.  

At the August 2015 hearing, the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  The Veteran and his representative conceded at the hearing that the Veteran had not submitted evidence to show he had a heart disability and that they would attempt to obtain such evidence.  See Board Hearing Tr. at pp. 2-3.  The undersigned left the file open for 30 days to allow the Veteran to submit such evidence.  The Veteran submitted private medical records along with a waiver of initial consideration of the evidence by the AOJ.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

VA did not provide the Veteran with an examination in connection with the claim for service connection for a heart disability (the claim for service connection for a lung disability is being remanded for a VA examination).  As stated above, the Veteran and his representative conceded that the Veteran had not submitted competent evidence of a current heart disability.  While the Veteran submitted additional medical evidence after the hearing, it did not show a diagnosis of a heart disability.  Without evidence of a current disability, there is no duty to obtain a medical examination or opinion.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).

All necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence

In a June 1970 rating decision, the AOJ denied the Veteran's claim for service connection for residuals of spontaneous pneumothorax.  The AOJ determined that while the Veteran's service treatment records showed he had a spontaneous pneumothorax in service, the evidence established that he did not have a current disability as a result of the in-service spontaneous pneumothorax.  The Veteran did not appeal the decision nor was new and material evidence submitted within one year of the June 1970 decision.  Therefore, the June 1970 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received since the June 1970 rating decision establishes that the Veteran has a current lung disability, which has been diagnosed throughout the appeal as lung cancer, emphysema, and COPD.  As noted above, the basis for the 1970 denial was that the Veteran did not have evidence of a current lung disability.  Thus, the additional evidence relates to unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for residuals of spontaneous pneumothorax is reopened.

In characterizing the reopened claim, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that the Veteran has received multiple lung diagnoses, the issue of entitlement to service connection for a lung disability has been expanded to include lung cancer, emphysema, and COPD consistent with Clemons.

The Board is remanding this claim for additional development, which is explained below.

III.  Service Connection 

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for certain chronic diseases, including cardiovascular-renal disease, may be presumed to have been incurred in service if they manifest to a compensable degree within one year following the active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).   

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2015).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e), to add ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202-16 (Aug. 31, 2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2015).   

The Veteran seeks entitlement to service connection for a heart disability manifested by chest pain and a racing heart.  At the outset, the Board notes that the Veteran has a diagnosis of hypertension.  However, throughout the appeal, the Veteran has not given any indication that he is seeking service connection for hypertension.  Instead, he has described chest pain with a racing heart as being the disability for which he seeks service connection.  For example, at the December 2010 hearing before a DRO, when discussing the heart disability, the Veteran was not including hypertension when asked about the symptoms of his heart disability.  He described a situation where he was seen at VA and was sent to the emergency room because the doctor thought he was having a heart attack.  The Veteran noted that they took his blood pressure, which he noted was high, and the representative asked, "Okay, so predominately the...primarily the problem is your blood pressure?"  See DRO Hearing Tr. at p. 13.  The Veteran stated that his claimed disability involved the chest pain that was associated with his heart racing. 

Additionally, at the August 2015 hearing before the undersigned, the Veteran reiterated that his claim involving his disability was based on chest pain that he experiences.  At both hearings, the Veteran was represented, and at no time did the Veteran or his representative even suggest that hypertension was a disability for which the Veteran was seeking service connection.  At the August 2015 hearing, the representative acknowledged that the Veteran did not have a diagnosis of a heart disability.  See Board Hearing Tr. at pp. 2-3.  Further, the record has not suggested that the Veteran's hypertension is characterized by chest pains with a racing heart.  Thus, the Board finds that the Veteran's claim before the Board is based upon his complaints of chest pain with a racing heartbeat and not based upon the diagnosis of hypertension.  Therefore, the Board has limited it consideration to this disability only.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for a heart disability, described as chest pain with a racing heartbeat.  The Veteran has not submitted or identified evidence of a current diagnosis of a heart disability characterized as chest pain with a racing heartbeat.  At the December 2010 DRO hearing, the Veteran testified that he would get checked for chest pain and told that his heart was fine.  The Veteran's representative asked the Veteran directly if he had a diagnosis of a heart disability, and the Veteran responded, "No, sir."  See DRO Hearing Tr. at p. 13.  At the August 2015 Board hearing, the Veteran and his representative conceded that they did not have a diagnosis of heart disability, to include ischemic heart disease or coronary artery disease and that they would try to submit evidence of a heart disability.  The undersigned left the record open for 30 days to allow the Veteran to submit evidence of a heart disability.  The Veteran submitted private medical records, dated in 2015, but they did not show a diagnosis of a heart disability, manifested by chest pain and a racing heartbeat.

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim.").  Without competent evidence of a diagnosed heart disability manifested by chest pain, service connection for a heart disability cannot be awarded.  Id.; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).  

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current heart disability manifested by chest pain with a racing heart.  The preponderance of the evidence is against the claim for service connection for a heart disability does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim for service connection for a heart disability, manifested by chest pain and a racing heartbeat, is denied. 


ORDER

New and material evidence having been received; the claim for entitlement to service connection for residuals of spontaneous pneumothorax is reopened.

Entitlement to service connection for a heart disability manifested by chest pain is denied.


REMAND

As stated above, the Board finds that additional development is warranted in connection with the claim for service connection for a lung disability.  The AOJ conceded that the Veteran had exposure to herbicides while in Thailand.  Lung cancer is one of the presumptive diseases associated with exposure to herbicides.  

The Veteran has been honest in reporting his smoking history.  In a statement received in September 2007, he stated he had smoked for "approximately 45 years."  The VA treatment records indicate that he stopped smoking in 2011.  At the December 2010 DRO hearing, the Veteran reported he smoked a couple of packs a day and sometimes up to three packs a day.  See DRO Hearing Tr. at p. 26.  Given the fact that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) must also be satisfied to grant service connection, the Board finds that a medical opinion should be secured from an appropriate specialist.  The examiner will also be asked about the likelihood that any of the diagnosed lung disabilities are related to the Veteran's service, to include herbicide exposure. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA compensation examination to determine the nature and etiology of the Veteran's current respiratory disability, including lung cancer, emphysema, and COPD.  The examination must include a review of his relevant medical history and consideration of his current complaints, as well a comprehensive evaluation of his lungs and any diagnostic testing deemed necessary. 

The examiner is informed of the following facts:

* The Veteran had a spontaneous pneumothorax in service in 1965.

* The Veteran was exposed to herbicides during his period of service in Thailand from November 1966 to August 1967.

* Lung cancer is a disease that is presumed to be related to herbicide exposure.

* The Veteran smoked between two to three packs of cigarettes for approximately 49 years.

* He was diagnosed with lung cancer in approximately 2008.

Following examination of the Veteran:

(a) Please specify the diagnosis (or diagnoses) of all current respiratory disabilities.  The medical evidence of record shows that the Veteran has been diagnosed with lung cancer, emphysema, and COPD.

(b) Please opine whether it is more likely than not that sound medical reasoning and consideration of all evidence of record support the conclusion that Veteran's lung cancer was not incurred in service.  The examiner must provide a complete rationale for the opinion.  The examiner should provide an opinion even if the Veteran no longer has a current diagnosis of lung cancer (as he had a diagnosis during the course of the appeal).

(c)  Comment on the likelihood (very likely, as likely as not, or unlikely): (1) that any current lung disability, other than lung cancer, is related to the Veteran's period of service from August 1963 to August 1967; or (2) that such disability was caused by an incident or event that occurred during such service, including exposure to herbicides or the in-service spontaneous pneumothorax.  While diagnoses such as emphysema and COPD are not presumptively related to exposure to herbicides, they can still be found to be due to herbicide exposure and/or otherwise related to service.

The examiner must provide a comprehensive report of his/her findings, including complete rationales for all opinions expressed and conclusions reached, citing if necessary to supporting evidence in the file.  Please ensure that the specific questions set forth in these remand directives are answered in full.

2.  The AOJ should ensure that the specific questions set forth in these remand directives were fully answered by the examiner, with adequate rationale.  Thereafter, readjudicate the claim for entitlement to service connection for a lung disability, to include lung cancer, emphysema, and COPD.  If the claim is not granted, send the Veteran and his representative a Supplemental Statement of the Case and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRIANNE OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


